Name: Commission Regulation (EEC) No 2126/89 of 14 July 1989 correcting Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 89 Official Journal of the European Communities No L 203/27 COMMISSION REGULATION (EEC) No 2126/89 of 14 July 1989 correcting Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as amended by Regulation (EEC) No 2010/89 (4), in accordance with detailed rules laid down in Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3521 /88 (6); Whereas a check has shown that a mistake has crept into part 1 of Annex I to Regulation (EEC) No 1876/89 as regards the products the monetary compensatory amount of which takes account of the level of the production refund ; whereas the Regulation in question should accordingly be corrected for the period concerned ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1876/89 is hereby replaced by the Annex hereto as regards the products with the CN codes indicated. Article 2 This Regulation shall enter into force on 15 July 1989 . At the request of the party concerned, it shall apply from 1 July 1989 until :  16 July 1989 in the case of Spain,  16 July 1989 in the case of the United Kingdom,  9 July 1989 in the case of Greece. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 188, 1 . 7. 1989, p. 1 . (4) OJ No L 194, 10. 7. 1989, p. 1 . H OJ No L 310, 21 . 11 . 1985, p. 4. (4) OJ No L 307, 12. 11 . 1988, p. 28 . No L 203/28 Official Journal of the European Communities 15. 7. 89 ANNEX 'ANNEX I PART I SECTOR CEREALS Monetary compensatory amounts \ Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece f) Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I Il\  1 000 kg \ \ 1108 11 00 11-5 7294 I   1 091,02 13,741     1 611,1  11-5 7295 (1 )   1 091,02 13,741     1 611,1  1108 12 00 11-5 7294 I   974,82 12,278     1 439,5  11-5 7295 0   974,82 12,278     1 439,5  1108 13 00 11-6 7296 I  .  974,82 12,278  '    1 439,5  11-6 7297 (')   974,82 12,278     1 439,5  1108 14 00 11-5 7294 l   974,82 12^78     1 439,5  11-5 7295 (')   974,82 12^78     1 439,5  1108 19 90 11-5 7294 l   974,82 12^78     1 439,5  11-5 7295 (')   974,82 12,278     1 439,5  1109 00 00 llll\   1 484,82 18,701     2 192,7  1702 30 91 17-9 7318 Il   1 271,78 16,018    1 878,1  1702 30 99 17-9 7318 Il   974,82 12,278     1 439,5  1702 40 90 IlIl   974,82 12,278      1 439,5  1702 90 50 IlIIIl   974,82 12,278     1 439,5  1702 90 75 IlIIIl   1 329,89 16,750     1 963,9  1702 90 79 IlIl   929,63 11,709    -  1 372,8  « 2106 90 55 IlllIl   974,82 12,278     1 439,5 , 2303 10 11 ll   1 291,15 16,262     1 906,7  (*) Not applicable from 10 July 1989 . (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product'